 1                                                                                             SKC

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James William Gates,                              No. CV 18-02351-PHX-DGC (BSB)
10                         Petitioner,
11   v.                                                ORDER
12   Charles L. Ryan , et al.,
13                         Respondents.
14
15          Petitioner James William Gates, who was previously confined in the Arizona State
16   Prison Complex (ASPC)-Florence, filed a pro se Petition for Writ of Habeas Corpus
17   pursuant to 28 U.S.C. § 2254 (Doc. 1). Pending before the Court is Petitioner’s Motion to
18   Dismiss Habeas Corpus Petition, in which Petitioner seeks to voluntarily dismiss his
19   Petition on the ground that he no longer seeks Habeas Corpus relief since his release from
20   custody, and he intends, instead, to file a civil rights action regarding his alleged wrongful
21   imprisonment pursuant to 42 U.S.C. § 1983. (Doc. 22.) Respondent Charles L. Ryan filed
22   a Response that he does not object to the Motion to Dismiss. (Doc. 23.)
23          Wherefore, for good cause showing,
24   IT IS ORDERED:
25          (1)    Plaintiff James William Gates’ Motion to Dismiss Habeas Corpus Petition
26   (Doc. 22) is granted, and this action is dismissed without prejudice.
27          (2)    All other pending Motions (Docs. 14, 17) and Magistrate Judge Bridget S.
28   Bade’s Report and Recommendation (Doc. 21) regarding Plaintiff’s Motion for Summary
        1   Judgment are denied as moot.
        2         (3)    The Clerk of Court is directed to terminate this action.
        3         Dated this 1st day of April, 2019.
        4
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28


JDDL
                                                       -2-
